United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4560
                         ___________________________

                                      Brian King

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

The City of Crestwood, Missouri; John Newsham, in his official capacity, City of
                      Crestwood Municipal Court Judge

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 13, 2017
                             Filed: August 13, 2018
                                 ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                             ____________

SMITH, Chief Judge.

       Brian King sued the City of Crestwood, Missouri (“City”) after successfully
defending himself in its municipal court against a charge that he violated an
ordinance. Following the dismissal of the charge, Municipal Judge John Newsham
(“Judge Newsham”), who presided over the matter, denied King’s motion for costs
and attorney’s fees incurred in his defense. King sought redress by filing suit under
42 U.S.C. § 1983 against the City and Judge Newsham. He now appeals the district
court’s1 dismissal of his action. We affirm.

                                  I. Background
      In April 2013, King visited a bowling alley in Crestwood, a municipality
located in St. Louis County. At closing time, several inebriated patrons became
rowdy, and a fight involving two people ensued. King intervened, stopping the fight
by drawing a gun. When police arrived, they brought the situation under control but
made no arrests.

        Several months later, the City filed an amended information in the Municipal
Court of Crestwood, Missouri.2 It charged King with violating Crestwood Municipal
Code § 16.12, the City’s disorderly conduct ordinance, and stated, “Upon information
and belief, Defendant inserted himself into the altercation and, at some point, drew
his firearm. Upon information and belief, Defendant pointed his firearm at [one of the
combatants].” Complaint at 7, King v. City of Crestwood, Missouri, No. 4:16-cv-
01383-AGF (E.D. Mo. Aug. 28, 2016), ECF No. 1.

       King filed an answer in which he pleaded not guilty and, relying on Mo. Ann.
Stat. §§ 563.026, .031, and .074, asserted the affirmative defense of justification. He
filed a subsequent motion bolstering that defense.



      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
      2
       Circuit courts are Missouri’s courts of original jurisdiction. Mo. Const. art. V,
§ 14. Pursuant to Missouri law, municipal courts are divisions of circuit courts and
have limited jurisdiction. See id. § 27(2)(d); Mo. Ann. Stat. § 479.020. Municipal
courts have original jurisdiction over ordinance violations. Mo. Ann. Stat.
§ 479.020.1. Notwithstanding an exception not relevant here, litigants in municipal
court are entitled to a trial de novo in circuit court. Id. § 479.200.

                                          -2-
       After a bench trial, Judge Newsham found King not guilty of the charged
violation. However, Judge Newsham did not expressly rule on King’s affirmative
defense. Several months later, King filed a motion pursuant to Mo. Ann. Stat.
§ 563.074 seeking an award of over $27,000 for the attorney’s fees, costs, and
expenses associated with his defense. Section 563.074 states:

      1. Notwithstanding the provisions of section 563.016, a person who uses
      force as described in sections 563.031, 563.041, 563.046, 563.051,
      563.056, and 563.061 is justified in using such force and such fact shall
      be an absolute defense to criminal prosecution or civil liability.

      2. The court shall award attorney’s fees, court costs, and all reasonable
      expenses incurred by the defendant in defense of any civil action
      brought by a plaintiff if the court finds that the defendant has an
      absolute defense as provided in subsection 1 of this section.

       Judge Newsham subsequently held that the court did not have jurisdiction over
King’s petition for the fees and costs incurred in mounting his justification defense.
He analogized King’s case to Bright v. Mollenkamp, 482 S.W.3d 467 (Mo. Ct. App.
2016). The Bright court held that municipal courts lack jurisdiction to decide a
petition for expungement. Id. at 468. In reaching that conclusion, the court considered
municipal courts’ status as divisions of circuit courts and that their jurisdiction is
limited to ordinance violations. Id. at 468–69.

       Instead of appealing the decision of the municipal court within the state court
system, King filed this case in federal court. King alleged that the City and Judge
Newsham, in his official capacity, violated his federal due process rights by not
granting him attorney’s fees, costs, and expenses available under state law. Count 1
alleged that Judge Newsham’s order “establish[ed] a policy of ‘no jurisdiction’ to
award costs and attorney fees under Missouri ‘Justification’ statutes” and sought the
costs and fees that he requested from the municipal court, $250,000 in damages, and


                                         -3-
a declaration that the “policy” is “unconstitutional and void.” Complaint at 13. Count
2 sought a


      [j]udgment declaring Judge Newsham’s Order of June 2, 2016
      unconstitutional and void; that any and all judicial policies, practices,
      and customs purporting to avoid jurisdiction over “Justification”
      defenses arising out [of] the Federal and Missouri Constitution, statutes,
      rules, ordinances, and case law are Unconstitutional in violation of the
      14th Amendment to the United States Constitution, together with any
      further relief and remedy allowed by law or equity.

             King prays Judgment of damages from Judge News[ham], jointly
      and severally with Crestwood, as in COUNT 1, acknowledging the
      District Court is obliged to follow the law of “judicial immunity” as
      expressed in Pierson v. Ray [, 386 U.S. 547 (1967)], while King
      advances his appeal that that decision be reviewed.

Complaint at 17–18 (italics added).

      The defendants moved to dismiss. They argued: (1) the district court lacked
subject matter jurisdiction under the Rooker-Feldman doctrine;3 (2) the municipal
judge’s order was not a statement of policy of the City of Crestwood; (3) the claim
against Judge Newsham is redundant to the claim against the city; (4) Eleventh
Amendment and judicial immunity barred the suit; and (5) King failed to state a claim
upon which relief may be granted.

       The district court granted the motion to dismiss on the basis that King had
failed to identify a municipal policy. The court noted that § 1983 liability only
attaches to a municipality if a “violation resulted from (1) an official municipal
policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or

      3
      Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                         -4-
supervise.” King v. City of Crestwood, No. 4:16-cv-01383-AGF, 2016 WL 6995880,
at *2 (E.D. Mo. Nov. 30, 2016) (quoting Corwin v. City of Indep., Mo., 829 F.3d 695,
699–700 (8th Cir. 2016)). It then determined that “[t]he only basis for municipal
liability alleged by Plaintiff here is that Judge Newsham’s actions in Plainitff's
municipal case established an official policy of the City.” Id. However, a “municipal
judge’s ‘judicial decision made in a case that came before [him] on a court docket’
is ‘not a final policy decision of a type creating municipal liability under § 1983.’”
Id. (alteration in original) (quoting Granda v. City of St. Louis, 472 F.3d 565, 569
(8th Cir. 2007)) (other citation omitted). Consequently, the court ruled that King had
failed to state a claim against the City. The court also dismissed King’s claim against
Judge Newsham as redundant. Id. at 3 (citing Veatch v. Bartels Lutheran Home, 627
F.3d 1254, 1257 (8th Cir. 2010)). King appeals.

                                    II. Discussion
       We review de novo a district court’s grant of a motion to dismiss for failure to
state a claim upon which relief may be granted. In re K-tel Int’l, Inc. Sec. Litig., 300
F.3d 881, 889–90 (8th Cir. 2001). We affirm the district court’s holding that no
municipal liability under § 1983 is present because the municipal court’s ruling does
not constitute a final municipal policy decision. Judge Newsham was not a
policymaker, and relief under § 1983 is foreclosed.

                            A. Rooker–Feldman Doctrine

             The Rooker–Feldman doctrine “recognizes that, with the
      exception of habeas corpus petitions, lower federal courts lack subject
      matter jurisdiction over challenges to state court judgments.” [Lemonds
      v. St. Louis Cty., 222 F.3d 488, 492 (8th Cir. 2000)]. The doctrine
      precludes district courts from obtaining jurisdiction both over the rare
      case styled as a direct appeal, Rooker v. Fidelity Trust Co., 263 U.S.
413, 416, 44 S. Ct. 149, 68 L. Ed. 362 (1923), as well as more common
      claims which are “inextricably intertwined” with state court decisions.
      District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483,

                                          -5-
      103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983). The doctrine has its
      foundation in the Supreme Court’s appellate jurisdiction statute, as well
      as a “concern[ ] with federalism and the proper delineation of the power
      of the lower federal courts.” Lemonds, 222 F.3d at 495; 28 U.S.C.
      § 1257.

Simes v. Huckabee, 354 F.3d 823, 827 (8th Cir. 2004) (second alteration in original).

       In the usual case, we are obligated to resolve an issue of subject-matter
jurisdiction before reaching the merits of a claim. Edwards v. City of Jonesboro, 645
F.3d 1014, 1017 (8th Cir. 2011) (citing Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 93–97 (1998)). However, we have stated that a court may bypass a “murky”
Rooker–Feldman issue to dispose of a case on preclusion grounds “because our
inquiries under preclusion law and the Rooker–Feldman doctrine . . . overlap.” In re
Athens/Alpha Gas Corp., 715 F.3d 230, 235 (8th Cir. 2013). The district court cited
Athens/Alpha as justification for avoiding a Rooker–Feldman analysis and moving
directly to the merits of King’s claims. However, Athens/Alpha considered dispositive
preclusion questions, not more general merits questions. See Nw. Title Agency, Inc.
v. Minn. Dep’t of Commerce, 685 F. App’x 503, 504–05 (8th Cir. 2017) (per curiam)
(“[W]e have previously concluded that it is ‘permissible to bypass Rooker–Feldman
to reach a preclusion question that disposes of a case.’ (quoting Athens/Alpha, 715
F.3d at 235)). Nonetheless, we think the principle announced in that case is applicable
to the facts here.

       In Athens/Alpha, we interpreted Steel Co. as allowing “a federal court [to]
reach a merits question before deciding a statutory standing question.” Athens/Alpha,
715 F.3d at 235 (citation omitted). Noting that Rooker–Feldman is a matter of
statutory, and not Article III, standing, and Rooker–Feldman and preclusion questions
are analyzed similarly, we stated that courts could circumvent the former to dispose
of a case on the latter. Id. (“We therefore agree with the courts that have deemed it
permissible to bypass Rooker–Feldman to reach a preclusion question that disposes

                                         -6-
of a case.” (citations omitted)). We recognized that this “rationale may not support
bypassing all questions of statutory jurisdiction.” Id. However, this case is easily
resolvable on the merits against the party who resists dismissal on Rooker–Feldman
grounds. Further, the Supreme Court’s jurisprudence on the doctrine counsels
somewhat against reliance upon it. See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283, 287–88 (2005) (reversing court that dismissed on
Rooker–Feldman grounds, stating that the doctrine “has sometimes been construed
to extend far beyond the contours of the Rooker and Feldman cases” and noting that
the Court has only twice used the doctrine as the basis of dismissal).

         Whether Rooker–Feldman applies to the instant case is somewhat “murky.”
However, we are satisfied that the rationale of Athens/Alpha that allows us to consider
a preclusion claim before a Rooker–Feldman claim may apply in similar
circumstances where the merits easily result in dismissal. Accordingly, we conclude
that it is reasonable to bypass Rooker–Feldman applicablility and consider the merits
of King’s claim.4




      4
       See, e.g., First State Ins. Co. v. Nat’l Cas. Co., 781 F.3d 7, 10 (1st Cir. 2015)
(declining to “unravel th[e] tangled skein” of limitations argument in arbitration
appeal because the “case [was] easily resolved on the merits” (citation omitted)); Ball
v. Mayfield, 566 F. App’x 765, 769 n.3 (10th Cir. 2014) (affirming dismissal on
Rooker–Feldman grounds and, in dismissing on alternative merits grounds, collecting
cases and stating, “Faced with a purely statutory directive, these cases suggest we can
elide complicated jurisdictional issues surrounding the application of
Rooker–Feldman in favor of a merits-based decision in appropriate circumstances.”);
Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 338 n.2 (2d Cir. 2006) (stating, in
immigration case, “Our assumption of jurisdiction to consider first the merits is not
barred where the jurisdictional constraints are imposed by statute, not the
Constitution, and where the jurisdictional issues are complex and the substance of the
claim is, as here, plainly without merit.” (citation omitted)).
                                          -7-
                                B. Municipal Liability
       The district court correctly held that King’s failure to identify a municipal
policy warranted dismissal. We stated in Granda, the case upon which the district
court relied, that

      [a] claim brought against a municipality under § 1983 is sustainable only
      if a constitutional violation has been committed pursuant to an official
      custom, policy, or practice of the city, see Monell v. N.Y. City Dep’t of
      Social Servs., 436 U.S. 658, 690–92, 98 S. Ct. 2018, 56 L. Ed. 2d 611
      (1978); Williams v. Butler, 863 F.2d 1398, 1400 (8th Cir. 1988), or is so
      pervasive among non policymaking employees of the municipality so
      “as to constitute a custom or usage with the force of law.” Kuha v. City
      of Minnetonka, 365 F.3d 590, 603 (8th Cir. 2003). Although a single act
      of a city official “whose acts or edicts may fairly be said to represent
      official policy” may give rise to municipal liability under § 1983,
      Monell, 436 U.S. at 694, 98 S. Ct. 2018, a municipality will only be
      liable under § 1983, where a city official “responsible for establishing
      final policy with respect to the subject matter in question” makes a
      deliberate choice among competing alternatives that results in the
      violation of constitutional rights. Pembaur v. City of Cincinnati, 475
U.S. 469, 483–84, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1986).
472 F.3d at 568.

      In Granda, Fayette Granda, a truant student’s mother, was jailed by Municipal
Judge Bettye Battle-Turner (“Judge Turner”), who presided over St. Louis, Missouri’s
truancy docket. Id. at 566. Granda sued the city and Judge Turner, arguing that her
incarceration violated her due process rights. Id. The record suggested that Judge
Turner’s act was in contravention of the truancy ordinance. See id. at 567. However,
even though St. Louis’s mayor appointed Judge Turner, and Judge Turner made
periodic reports to the city, the district court granted summary judgment to the city.5

      5
       The claim against Judge Turner was dismissed pursuant to the doctrine of
judicial immunity.
                                         -8-
Granda appealed, and we affirmed. We reasoned that the municipal court is a division
of a state court system subject to review within that system, and Judge Turner’s action
was a judicial decision, not a policy decision of the city:


      Judge Turner’s order was a judicial decision made in a case that came
      before her on a court docket, and Granda does not appeal the district
      court’s holding that the judge was entitled to judicial immunity. Granda
      fails to cite a single case where a municipality has been held liable for
      such a decision. We conclude that the judicial order incarcerating
      Granda was not a final policy decision of a type creating municipal
      liability under § 1983.

Id. at 569. There is no meaningful difference between the order challenged here
and the order challenged in Granda.

        “The municipal court is a division of the state circuit court, and review of a
judge’s decisions is to be sought in that court.” Id. Therefore, Judge Newsham’s order
is “a judicial decision that is subject to review or reversal by higher state courts.” Id.
(citing City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (“[T]he authority to
make municipal policy is necessarily the authority to make final policy.”); Butler, 863
F.2d at 1398 (holding city liable under § 1983 for termination by municipal judge,
who exercised sole authority over court personnel matters, of court clerk in violation
of her First Amendment rights)); see also Mo. Ann. Stat. § 479.200 (providing for de
novo review of municipal court decisions in circuit courts). Even if the order, as King
posits, “establish[ed] a policy of ‘no jurisdiction’ to award costs and attorney fees
under Missouri ‘Justification’ statutes,” Complaint at 13, because the decision was
appealable, it did not establish a final policy as required under § 1983, see Granda,
472 F.3d at 569.6

      6
       We also note that the availability of a remedy after the alleged deprivation
forecloses the finding of a violation of King’s due process rights. See Clark v. Kan.
City Mo. Sch. Dist., 375 F.3d 698, 702 (8th Cir. 2004) (citing Hudson v. Palmer, 468
                                           -9-
       Our conclusion is in accord with those of other courts. See, e.g., Mackey v.
Helfrich, 442 F. App’x 948, 950 (5th Cir. 2011) (“A county judge acting in his
judicial capacity to enforce state law does not act as a municipal official or lawmaker.
Only with respect to actions taken pursuant to his administrative role can a judge be
said to institute municipal policy.” (citation omitted)); Ledbetter v. City of Topeka,
Kan., 318 F.3d 1183, 1189 (10th Cir. 2003) (collecting cases and holding that a
municipal judge who allowed his clerk to sign warrants on his behalf even though he
had not reviewed them was not a promulgator of municipal policy); El-Amin v.
Downs, 272 F. Supp. 3d 147, 152 (D.D.C. 2017) (“Plaintiff’s [§ 1983] claim against
the District rests on the erroneous premise that the decision rendered by the presiding
judge at his criminal trial constituted policymaking.”); Bliven v. Hunt, 478 F. Supp.
2d 332, 337 n.2 (E.D.N.Y. 2007) (collecting cases).

       King’s arguments in opposition are unpersuasive. For instance, he states that
under Mo. Ann. Stat. § 479.170.1, Judge Newsham’s determination that the municipal
court lacked jurisdiction over his petition for fees and costs obligated Judge
Newsham to transfer the case to circuit court, not dismiss it. However, King’s failure
to raise this argument to the district court weighs against our considering it. See
Hartman v. Workman, 476 F.3d 633, 635 (8th Cir. 2007). Additionally, that provision
applies to criminal matters: “If . . . it shall appear to the [municipal] judge that the
accused ought to be put upon trial for an offense against the criminal laws of the state
and not cognizable before him as municipal judge, he shall immediately . . . cause the
complaint to be made before some associate circuit judge.” Mo. Ann. Stat.
§ 479.170.1. Therefore, that statute is irrelevant.

       King also discusses at length legislative amendments to § 1983 concerning
judicial immunity. However, the district court did not base its decision on the
principle that Judge Newsham was immune from suit due to his status as a judge.


U.S. 517, 533 (1984)).
                                         -10-
Rather, as discussed above, it concluded that Judge Newsham’s order was not a final
policy decision and, therefore, could not create liability for the City under § 1983.
Accordingly, that argument is without merit. Additionally, King tries to distinguish
Granda because it was decided at the summary judgment stage, not, as in his case, on
a motion to dismiss. The distinction makes no difference here. The appealable nature
of the defendant judges’ rulings in both cases is a legal conclusion unaffected by the
stage of the litigation.

        Finally, King suggests that even if the complained-of conduct does not
constitute a policy, it is representative of an unconstitutional custom. He points, for
example, to the fact that the City’s municipal court’s disposition forms do not have
a field for awarding costs to a defendant. However, no due process violation is
present “if a meaningful postdeprivation remedy for the loss is available.” Clark, 375
F.3d at 702 (quoting Hudson, 468 U.S. at 533). As discussed above, King could have
sought a trial de novo in a circuit court. He might also have simply been able to re-file
the petition in that court as a new case. See Mollenkamp, 482 S.W.3d at 469 (“Instead
of filing in the Municipal Division, Appellant must file his petition for expungement
in the circuit court in which the Municipal Division is located. Municipal courts are
a division of the circuit courts.”). The availability of further process within the state
court system defeats this claim.

      Judge Newsham’s handling of King’s case does not present a final policy or
custom that can give rise to a § 1983 action. Because King failed to state a claim upon
which relief can be granted, the district court’s dismissal of the action was proper.
Further, as “[a] suit against a government officer in his official capacity is
functionally equivalent to a suit against the employing governmental entity,” a suit
against a government official in only his official capacity should be dismissed as
redundant if the employing entity is also named. Veatch, 627 F.3d at 1257 (citation
omitted). Accordingly, dismissal of the claim against Judge Newsham was not
erroneous.

                                          -11-
                             C. Pendent State Claim
      Finally, King argues that if we affirm the district court’s dismissal of his
federal claims, we should remand to the district court to either adjudicate or dismiss
without prejudice his pendent state law claim:


      [I]f for any reason the Court is unpersuaded, then at least remand to the
      district court to make plain that King’s unlitigated, unresolved pending
      state claim set forth in his Verified Motion for attorneys fees, be
      separately identified and either adjudicated by the district court as a
      pendent state claim, or dismissed without prejudice.

Appellant’s Br. at 40 (citation omitted).

       A district court’s decision not to exercise supplemental jurisdiction over a state
law claim is reviewed for an abuse of discretion. Wilson v. Miller, 821 F.3d 963, 971
(8th Cir. 2016) (citation omitted). “[I]n the usual case in which all federal-law claims
are eliminated before trial, the balance of factors to be considered under the pendent
jurisdiction doctrine . . . will point toward declining to exercise jurisdiction over the
remaining state-law claims.” Id. (alteration and ellipsis in original) (quoting Johnson
v. City of Shorewood, Minn., 360 F.3d 810, 819 (8th Cir. 2004)). On this record, we
cannot say that the district court abused its discretion.

                                    III. Conclusion
      We affirm.
                        ______________________________




                                          -12-